Citation Nr: 0923941	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-24 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1965 to May 1967, 
with service in the Republic of Vietnam from December 1965 to 
December 1966.  The appellant is the guardian/mother of an 
illegitimate minor child who claims relationship to the 
Veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appellant requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in March 2009.  The appellant testified on 
behalf of the minor child before the undersigned Veterans Law 
Judge (VLJ) and the hearing transcript is of record.  At that 
time, the record was left open for a period of 60 days for 
the appellant to submit additional medical evidence.  The 
appellant submitted no additional medical evidence during 
this time or at any time thereafter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant (mother of the illegitimate minor child who 
claims relationship to the Veteran) contends that service 
connection for the cause of the Veteran's death is warranted 
in this case.  Specifically, she asserts that the Veteran's 
service, particularly his exposure to Agent Orange while 
serving in Vietnam, led to the development of his fatal 
bladder cancer.  In the alternative, the appellant contends 
that the Veteran's service-connected prostate cancer 
metastasized to his bladder and ultimately, led to his death.

The Board notes that before a determination of service 
connection for the cause of the Veteran's death can be made 
on the merits, the appellant, (or in this case, the 
appellant's illegitimate minor child), must first meet the 
initial threshold requirement of eligibility for the benefit.  
Regrettably, the Board notes that the appellant was not 
provided proper notice of these requirements, and to date, 
the RO has not considered the initial threshold question of 
eligibility at any time during the pendency of this claim.  
Accordingly, the claim is remanded to allow the RO an 
opportunity to consider the threshold question of dependency 
and indemnity compensation (DIC) eligibility for an 
illegitimate minor child and to provide the appellant with 
complete notice of this information pursuant to 38 C.F.R. §§ 
3.5, 3.57, 3.210(b) (2008).    

Regarding the issue of DIC eligibility, pertinent VA 
regulations state that a surviving child of a qualifying 
veteran who died of a service-connected disability is 
entitled to receive Dependency and Indemnity Compensation 
benefits.  38 U.S.C.A. §§ 1310, 1313 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2008).  To be eligible for these benefits, it 
must be established that she is a "child" as defined by law 
and regulations.  The definition of the term "child," as 
defined for VA purposes, means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the Veteran's household at 
the time of the Veteran's death, or an illegitimate child.  
In addition, the child must also be someone who: (1) is under 
the age of 18 years; or (2) before reaching the age of 18 
years became permanently incapable of self support; or (3) 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (West 2002); 
38 C.F.R. § 3.57 (2008).
The second requirement necessary to establish eligibility for 
DIC is verification of the child's relationship as the 
daughter of the deceased Veteran.  VA regulations state that 
as to the father of an illegitimate child, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by the Veteran; 
or (2) evidence that the Veteran has been identified as the 
child's father by a judicial decree ordering him to 
contribute to the child's support or for other purposes; or 
(3) any other secondary evidence which reasonably supports a 
finding of relationship, as determined by an official 
authorized to approve such findings, such as (i) a copy of 
the public record of birth or church record of baptism, 
showing that the Veteran was the informant and was named as a 
parent of the child; or (ii) statements of persons who know 
that the Veteran accepted the child as his; or (iii) 
information obtained from service department or public 
records, such as school or welfare agencies, which shows that 
with the knowledge the Veteran was named as the father of the 
child.  38 C.F.R. § 3.210(b) (2008).  

In this case, the only information showing a possible 
relationship between the Veteran and the minor child is a 
birth certificate dated May 2002.  Although the birth 
certificate listed the Veteran as the minor child's father, 
there is no indication that the Veteran was the informant of 
this information as required by VA regulation.  Thus, the 
appellant should be notified that this evidence, alone, is 
insufficient to establish the child's relationship as the 
daughter of the deceased Veteran.  See 38 C.F.R § 
3.210(b)(3)(i).  In addition, the appellant should be 
provided complete notification of the information and 
evidence needed to establish eligibility for dependency and 
indemnity compensation benefits by an illegitimate minor 
child as described above.  See 38 C.F.R. §§ 3.5, 3.57, 
3.210(b). 

If and only if such information verifying the child's 
relationship as the daughter of the deceased Veteran is 
provided, the appellant should then be provided complete 
notification pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In the context of a claim for dependency and 
indemnity compensation (DIC) benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Id.  

The appellant in this case should be notified that there is 
no medical evidence of record to show that the Veteran's 
bladder cancer was present during service or within one year 
after separation from service, or that the Veteran's fatal 
bladder cancer was attributable to any event, injury, or 
disease during service, to include exposure to Agent Orange.  
The appellant should also be informed that bladder cancer is 
not a disease associated with exposure to Agent Orange under 
38 C.F.R. § 3.309(e). 

In addition, private treatment records dated October 12, 2005 
revealed that the Veteran was discharged from Tallahassee 
Memorial Hospital (TMH) to hospice, where he ostensibly 
remained until his death on October [redacted], 2005.  To date, no 
efforts have been made to obtain these records.  Thus, the RO 
should contact the appellant and request that she provide, or 
authorize VA obtain, any and all hospice records pertaining 
to the Veteran.
    
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the appellant pursuant to the 
Veterans Claims Assistance Act.  In 
particular, the appellant should be 
informed of the information and evidence 
needed to establish eligibility for 
dependency and indemnity compensation 
benefits by an illegitimate minor child as 
described above.  See 38 C.F.R. §§ 3.5, 
3.57, 3.210(b).  In addition, the appellant 
should be informed that a copy of the minor 
child's birth certificate which lists the 
deceased Veteran as the father is, alone, 
insufficient to establish the child's 
relationship as the daughter of the 
deceased Veteran, particularly where, as 
here, there is no indication that the 
deceased Veteran was the informant of this 
information as required by VA regulation.  
See 38 C.F.R § 3.210(b)(3)(i). 

2.  If any only if the appellant provides 
sufficient proof establishing the child's 
relationship as the daughter of the 
deceased Veteran, the RO should send a 
duty-to-inform notice to the appellant 
pursuant to the Veterans Claims Assistance 
Act and Hupp v. Nicholson.  In particular, 
the appellant should be informed of the 
information and evidence needed to 
substantiate the claim of entitlement to 
service connection for the cause of the 
Veteran's death.  In this case, the 
appellant should be provided (1) a 
statement of the conditions, for which the 
Veteran was service connected at the time 
of his death (i.e., prostate cancer); (2) 
an explanation of the information and 
evidence required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected (i.e., 
bladder cancer) on a direct, presumptive, 
and secondary basis, to include as due to 
exposure to Agent Orange.
The appellant should be notified that there 
is no medical evidence currently of record 
to show that the Veteran's bladder cancer 
was present during service or within one 
year after separation from service, or that 
the Veteran's fatal bladder cancer was 
attributable to any event, injury, or 
disease during service, to include exposure 
to Agent Orange.  The appellant should also 
be informed that bladder cancer is not a 
disease associated with exposure to Agent 
Orange under 38 C.F.R. § 3.309(e). 

3.  Private treatment records dated October 
12, 2005 revealed that the Veteran was 
discharged from Tallahassee Memorial 
Hospital (TMH) to hospice.  To date, no 
efforts have been made to obtain these 
records.  Thus, the RO should contact the 
appellant and request that she provide, or 
authorize VA obtain, any and all hospice 
records pertaining to the Veteran.

4.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




